Reed, J.,
delivered the opinion of the court.
A policeman of the city of Laurel made an affidavit against appellant in the police court charging her with violating a city law. The charge in the affidavit is that she did—
“unlawfully by force and threats attempt to intimidate or impede affiant a policeman, poundkeeper of the city of Laurel, Miss., in the discharge of his official duty, in attempting to impound an animal running at large in said city in-violation of its ordinances.”
It is claimed that an attempt to intimidate or impede an officer in the way alleged in the affidavit is an offense under the criminal laws of the state of Mississippi, and that by an ordinance adopted by the city of Laurel, which declared that all violations and offenses under the penal laws amounting to a misdemeanor, and all offenses which are violations of the criminal laws of *277the state of Mississippi committed within the corporate limits of the city, are offenses against the city and its ordinances, snch act was made a city offense. We quote section 1 of the city ordinance referred to:
“Be it ordained by the mayor and board of aldermen of the city of Laurel, Jones county, Mississippi: That all the offenses under the penal laws amounting to a misdemeanor, and all offenses which are violations of the criminal laws of the state of Mississippi, committed within the corporate limits of the city of Laurel are hereby declared to be offenses against the said city of Laurel and violations of the ordinances of the said city. ”
It is provided by section 3410 of the Code of 1906 that:.
“All offenses under the penal laws of the state amounting to a misdemeanor shall, when so provided by a general ordinance of the municipality, also be offenses against the city, town or village in whose corporate limits the offense may have been committed to the same effect as though such offenses were made offenses against the city, town or village by separate ordinance in each case.”
Appellant contends that the city ordinance attempting to create the offense is void because by its terms it seeks to make all violations of the penal laws of the state offenses against the city. This case is controlled by the holding of the court in Oakland v. Miller, 90 Miss. 275, 43 So. 467. In that case it appears that the town of Oakland by ordinance, declared that:
“All acts punishable under the laws of the state of Mississippi, when committed within the municipality of the village of Oakland, are hereby declared to he offenses against said town.”
The court held that such ordinance was null and void because it attempted to make all crimes against the state, committed within the municipal limits a municipal offense; that all crimes included felonies as well as mis*278demeanors, and was contrary to section 3410, Code of 1906, expressly limiting the power of municipalities to offenses amounting to misdemeanors. The decision in Oakland v. Miller was approved in Dismukes v. Town of Louisville, 101 Miss. 104, 57 So. 547. It will be noted that in the present case the general ordinance making offenses under the penal laws of the state offenses against the city includes “all offenses which are violations of the criminal laws of the state of Mississippi.” These words include in their meaning felonies as well as misdemeanors, and under the decisions above referred to the ordinance is void.

Reversed and appellant discharged.